Citation Nr: 1020676	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-42 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefits sought on appeal.  The appellant, who had 
active service from February 1967 to April 1967, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The Board remanded the case for further development in May 
2006.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

In an October 2007 decision, the Board denied the appellant's 
claims.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In July 2008, the Court vacated and remanded the 
Board's October 2007 decision in light of a Joint Motion for 
Remand submitted by the parties. See July 2008 Joint Motion 
for Remand ("Joint Motion"); July 2008 Court order.  As 
such, the appeal was returned to the Board for compliance 
with the instructions set forth in the July 2008 Joint 
Motion.  

In light of the instructions set forth in the July 2008 Joint 
Motion and a September 2008 letter from the appellant's 
former attorney, the Board remanded the appellant's claims 
for further development in September 2008.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.  Since that time, 
additional evidence in support of the appellant's claims has 
been associated with the claims file, with a waiver of 
initial RO review. See January 2010 private medical report; 
May 2010 waiver of AOJ review.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The preponderance of the evidence is against the finding 
that the appellant manifested a headache disorder during 
service or that such a disorder is causally or etiologically 
related to service.  

3.  The evidence of record is clear and unmistakable that the 
appellant entered service with a pre-existing mental 
disorder. 

4.  The evidence of record is clear and unmistakable that the 
appellant's pre-existing mental disorder was not aggravated 
during service.  

5.  The preponderance of the evidence is against the finding 
that the appellant manifested a mental disorder during 
service or that such a disorder is causally or etiologically 
related to service.  

6.  The preponderance of the evidence is against the finding 
that the appellant manifested a sleep disorder during service 
or that such a disorder is causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated during active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A psychiatric disability clearly and unmistakably pre-
existed service and was 
not aggravated by service, and the presumption of soundness 
at entry is rebutted. 
38 U.S.C.A. § 1111 (West 2002 & Supp. 2009).

3.  A psychiatric disability was not incurred in or 
aggravated during active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  A sleep disorder was not incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

With respect to the appellant's claims of entitlement to 
service connection, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, prior to the adjudication of the appellant's 
claims, the appellant was provided a letter dated in March 
2004 that fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his service connection 
claims.  In addition, the March 2004 letter informed the 
appellant that additional information or evidence was needed 
to support his service connection claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  
To the extent the March 2004 letter was deficient in any 
respect, the appellant was provided a second VCAA notice 
informing him of the evidence necessary to substantiate his 
claims in November 2008.  Thereafter, the appellant's claims 
were readjudicated and the appellant was provided a 
Supplemental Statement of the Case in June 2009. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's available service treatment records, service 
personnel records and private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  In 
this regard, the Board observes that the claims file appears 
to contain a copy of all of the appellant's available 
military records. See April 2004 statement from the appellant 
regarding his request for his military records; June 2004 
letter from the National Personnel Records Center.  However, 
the appellant's claims were remanded in September 2008 for 
the purpose of attempting to obtain outstanding personnel 
records consisting of a Company Commander's progress report 
referenced in an April 1967 service treatment record; service 
medical records related to the appellant's treatment at a 
Naval Training Center's infirmary; and possible outstanding 
Social Security Administration ("SSA") records. See July 
2008 Joint Motion; July 2008 CAVC order; September 2008 BVA 
decision.  

In response to the Board's September 2008 remand, the RO 
contacted the National Personnel Records Center ("NPRC"), 
the Naval Training Center where the appellant had been 
stationed during active duty, and SSA in order to obtain any 
available outstanding records. See requests from the RO dated 
in October 2004, November 2008 and February 2009; November 
2008 report of contact.  In response, NPRC provided the RO 
with all other available miscellaneous service treatment 
records, including the April 26, 1967 progress report. See 
March 2009 PIES response.  The Naval Health Center responded 
with a letter indicating that it had no record or information 
on the appellant; and that upon separation from service, the 
appellant's active duty health records would have been sent 
to NPRC. December 2008 response from the Naval Health Clinic; 
PIES requests.  Thereafter, the RO prepared a memorandum to 
the appellant's claims file indicating that it had determined 
that the appellant's complete service treatment records were 
unavailable for review; and that all procedures to obtain the 
"progress report" apparently prepared by the appellant's 
Company Commander that is noted in the April 26, 1967 service 
examination report of record have been correctly followed. 
See March 2009 memorandum to file.  Lastly, according to a 
November 2008 response from the SSA, the only document 
maintained in the appellant's SSA folder is a Form SSA-831 
(disability determination and transmittal form) that has 
already been associated with the claims file. See November 
2008 report of contact.  Based upon the response from SSA, 
the RO determined that further attempts to obtain records in 
addition to the SSA evidence already associated with the 
claims file would be futile. Id.  After reviewing all of the 
evidence contained in the claims file, the Board agrees with 
the RO's determination.  



When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Court has 
held that in cases where a veteran's service medical records 
are unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case. See generally McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App.  365 (1991).  In 
this case, the RO has attempted to assist the appellant in 
substantiating his claims by contacting the various parties 
referenced above and searching for the outstanding documents. 
See March 2009 memorandum to file.  While specific records 
pertaining to the progress report drafted by the appellant's 
Company Commander have not be obtained via the RO's requests, 
the Board finds that the lack of such records in this case is 
not prejudicial to the appellant in light of the fact that 
the Board assumes in this decision (as discussed in more 
detail below) that the appellant exhibited psychiatric 
symptomatology in service as evidenced by the excerpt of the 
outstanding Company Commander's report contained in the 
claims file and service treatment records documenting the 
appellant's attempted suicide while on active duty.  
Therefore, the missing Company Commander's report is not 
determinative of the outcome of the appellant's psychiatric 
disorder claim.   

In addition to the foregoing, the record reveals that the 
appellant has been afforded several VA examinations in 
connection with his claims. See 38 C.F.R. § 3.159(c)(4); VA 
examination reports dated in November 2006, October 2009 and 
November 2009; see also addendum VA medical opinions dated in 
April 2009.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that the VA medical opinions obtained in this case are 
adequate as they are predicated on a review of medical 
records; contain a description of the history of the 
disabilities at issue; document and consider the appellant's 
complaints and symptoms; and include medical opinions 
addressing the medical questions raised in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA medical examination and opinion 
pertaining to the issues on appeal has been met. See 
38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds that 
VA has fulfilled its heightened duty to assist the appellant 
in developing his claims.  

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claims.  As such, any questions as to the appropriate 
disability ratings or effective dates to be assigned to these 
claims are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the above-referenced claims. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

B.  The Law

The appellant seeks service connection for several medical 
conditions, to include headaches, a psychiatric disability 
and a sleep disorder.  Applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service and the veteran seeking service 
connection had continuous service for 90 days or more during 
a period of war or after December 31, 1946. See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted and 
enrolled into service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. 1111.  A pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. Id.; 
see also VAOPGCPREC 3-2003.  

However, for the record, the Board notes that 38 U.S.C.A. § 
1112 applies only to those veterans who have 90 days or more 
of military service during a period of war. In the present 
case, the appellant did not have 90 days or more of military 
service.  As such, the presumptive service connection 
provisions of 38 U.S.C.A. § 1112 do not apply in the present 
case.

Turning to the presumption of soundness in this case, a 
review of the appellant's November 1966 service entrance 
examination reveals that neither a headache disorder, 
psychiatric disorder nor sleep disorder were "noted" at the 
time the appellant entered service. See November 1966 report 
of medical examination.  In this regard, the Board observes 
that the above-referenced examination report reflects the 
finding of a normal clinical neurologic and psychiatric 
evaluation; and in the medical history portion of this 
entrance examination, the appellant marked the answers "no" 
in response to questions of whether he experienced frequent 
or severe headaches, frequent trouble sleeping, bedwetting, 
depression or excessive worry and nervous trouble of any 
sort. Id.; November 1966 report of medical history.  In 
addition to denying the above-referenced symptomatology, the 
appellant marked the answers "no" in response to questions 
of whether he had ever being treated for a mental condition, 
had ever had any illness or injuries other than those noted 
in his medical history form, or had ever consulted or been 
treated by clinics, physicians, healers or other 
practitioners in the five years prior to service for anything 
other than minor illnesses. November 1966 report of medical 
history.  

In light of the information contained in the appellant's 
service medical examination, the Board finds that the 
presumption of sound condition applies to the appellant's 
neurological state and mental health status at the time he 
entered service. See 
38 U.S.C.A. 1111.  As such, the Board must analyze the 
evidence to determine whether the presumption of soundness 
remains attached or whether it is rebutted 
by clear and unmistakable evidence that (1) the appellant's 
headaches, psychiatric disorder and sleep disorder pre-
existed service and (2) if so, whether these pre-service 
disabilities were aggravated during service. Id.    

C.  Service connection for headaches

Turning to the question of whether there is clear and 
unmistakable evidence that the appellant entered service with 
a pre-existing headache disorder, a review of the appellant's 
service treatment records reveal a lack of complaints, 
treatment or diagnoses of any headache disorder or headache 
symptomatology during the appellant's brief period of 
service.  These records indicate that the appellant reported 
he was without a history of head injury or frequent or severe 
headaches at the time he was examined for military service 
entrance in November 1966.  During service, the appellant did 
not seek treatment for or was diagnosed with headaches.  No 
neurological disability, to include headaches, was noted on 
his April 1967 service separation examination. See service 
treatment records; April 1967 report of medical examination.  

Post-service, the appellant does not appear to have sought 
private or VA medical treatment for chronic headaches. See 
private medical records dated from June 2006 to January 2010; 
VA examination reports.  He has, however, stated in his 
written assertions to the Board that he began experiencing 
chronic headaches during military service, and these 
continued to the present time. See statements dated in 
February 2004 and July 2008.  

In relationship to his claims, the appellant was afforded a 
VA neurological examination in November 2006. See November 
2006 VA examination report.  At that time, the appellant gave 
a history of daily headaches since 1968.  He also reported a 
history of a head injury during active military service.  The 
appellant described his headaches as being both in the back 
and front of his head; and that he treated them with aspirin. 
Id.  The examiner stated the appellant's headaches were not 
typical of migraines.  On physical examination, the 
appellant's head exhibited no obvious defects, and was 
without tender points or scarring.  Motor/sensory 
functioning, deep tendon reflexes, cerebellar functioning, 
plantar reflexes, and Romberg's test were all within normal 
limits.  Sensation was found to be intact; and the 
appellant's gait was reported as being normal.  Ultimately, 
the appellant was diagnosed with tension headaches, by 
history.  Based upon his examination of the appellant and 
review of the claims folder, the VA physician who examined 
the appellant determined the appellant's headaches likely did 
not pre-exist military service, and were "unlikely related 
to injury, disease, or incident in service." Id.  This 
opinion was affirmed in April 2009 after the physician who 
examined the appellant reviewed new evidence associated with 
the claims file.  

Other evidence contained in the claims file includes a March 
2007 written statement submitted on the appellant's behalf  
by E.M., M.D.  In this statement, Dr. M. stated that the 
appellant had "longstanding headaches." However, he did not 
otherwise express his opinion regarding the etiology or date 
of onset of this diagnosis. See March 2007 private medical 
record.  A July 2008 prescription note apparently prepared by 
C.Y., D.O. states that the appellant experienced excessive 
headaches due to his military experiences; however, Dr. Y. 
provided no basis or support for this statement. See July 
2008 letter from C.Y., D.O.

Additionally, the claims file contains a VA neurological 
report dated in October 2009 pertaining to the appellant's 
headache claim.  During this examination, the appellant once 
again reported that he had been having almost daily headaches 
since 1968.  He described the headaches as being mostly in 
the back of the head and frontal areas; that he treated them 
with aspirin; and that they lasted for about 20 to 30 
minutes. October 2009 VA examination report, p. 1.  He also 
indicated that his headaches were "sharp"; resulted in 
constant pain; and that they seemed to occur more so during 
stress and anxiety. Id.  The examiner stated the appellant's 
headaches were not typical of migraines. Id.  After a 
physical examination of the appellant was essentially found 
to be normal, the medical doctor who examined the appellant 
ultimately diagnosed him with tension headaches. Id., pgs. 1-
3.  After reviewing the appellant's claims file, with 
emphasis on the appellant's service medical records, the 
doctor opined that the appellant's headaches were not caused 
or aggravated by his military service. Id., p. 3.  

Based upon the evidence set forth above, the Board finds that 
it is not clear and unmistakable that the appellant enter 
service with a pre-existing headache disorder; and therefore 
the presumption of soundness has not been rebutted.  As such, 
the Board turns to the question as to whether the appellant 
is entitled to service connection for a headache disorder on 
a direct basis.  In doing so, the Board finds that service 
connection on a direct basis is not warranted in this case 
because even though the appellant has a diagnosis of tension 
headaches, his service treatment  records are silent for any 
diagnosis of or treatment for headaches; and the appellant 
did not seek treatment for headaches for many years after 
military service.  The appellant's service treatment records 
also do not contain any indication of head injury during 
service, as claimed by a appellant. See July 2008 statement 
in support.  While tension headaches were diagnosed on VA 
examination in November 2006 and October 2009, the VA doctors 
who examined the appellant found it less likely than not that 
the appellant's current headache disorder is related to the 
appellant's military service.  

In making this determination, the Board acknowledges the 
March 2007 and July 2008 private medical statements in which 
the appellant's medical providers diagnosed him with 
"longstanding headaches" related to his military service.  
However, the Board finds it notable that these statements 
appear to be statements made by the appellant to his medical 
providers that were reiterated by these providers in their 
letters to the Board. See March 2007 private medical record; 
July 2008 letter from C.Y., D.O.  Regardless, the March 2007 
doctor did not link such headaches to any incident of service 
nearly 40 years ago; and the July 2008 doctor failed to 
provide any reason or rationale for the statement that the 
appellant headaches were due to military service. Id.  
Therefore, the Board finds these private medical statements 
to be less persuasive than the other evidence of record.    

Additionally, the Board acknowledges the appellant's 
assertions that his current headaches began during military 
service following an injury to his head. See July 2008 
statement in support.  However, the Board finds the 
statements from the appellant regarding symptomatology he 
experienced in service and post-service to be less 
persuasive, probative and credible than the medical evidence 
contained in the claims file contradicting such assertions. 
See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, 
after considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for headaches.  Therefore, service 
connection for headaches must be denied. 

D.  Service connection for a psychiatric disorder

Turning to the question of whether there is clear and 
unmistakable evidence that the appellant entered service with 
a psychiatric disorder, the appellant's service treatment 
records reveal that at the time he was examined for military 
service, the appellant denied any history of depression, 
excessive worry, nightmares, trouble sleeping, or nervous 
trouble of any sort. See November 1966 report of medical 
examination.  On his November 1966 service entrance 
examination, the appellant was found to be without 
psychiatric abnormality; and he was accepted for military 
service. Id.  However, during service, the appellant began 
experiencing bedwetting; and a lifelong history of regular 
bedwetting was reported. See service treatment records.  A 
genitourinary evaluation found no current disabilities of his 
genitourinary system.  On psychiatric examination in April 
1967, the appellant was noted to have a history of legal 
trouble, as well as several expulsions from school. Id.; see 
also application for enlistment, p. 3.  His affect was 
described as sad and depressed.  A suicide attempt that same 
month was noted.  The appellant was found to be immature and 
temperamentally unsuited for military service. Id.  He was 
discharged that same month. See service personnel records.  
On his April 1967 service separation examination, the 
appellant was noted to be psychiatrically abnormal.  His 
"established pattern of reacting to emotional stress by 
wetting the bed would prevent him from being a suitable 
member" of the military service. April 1967 report of 
medical examination.

A VA psychiatric examination was afforded to the appellant in 
November 2006.  At that time, the appellant stated he had 
been depressed "for a long time."  The appellant also 
reported insomnia; and longstanding histories of hopelessness 
and helplessness.  The examiner noted the prior April 1967 
suicide attempt during military service.  On objective 
evaluation, when asked about the date, the appellant stated 
the year was 1970; and when asked about the place, he stated 
that "it looks like a jail."  He denied suicidal or 
homicidal ideations, and auditory or visual hallucinations.  
His affect was irritable and angry.  He thought the current 
U.S. president was Hitler.  The examiner found the appellant 
was not cooperative during his interview and had no insight 
into his condition.  The initial impression was rule out 
cognitive disorder.  The examiner found insufficient evidence 
to support a diagnosis of PTSD.  The Axis I diagnosis was 
rule out cognitive disorder.  Upon reviewing the results of 
neuropsychological testing, the final diagnosis was of 
malingering. See November 2006 VA examination report.  In 
April 2009, an addendum VA medical opinion was provided by 
the medical doctor who examined the appellant in November 
2006.  After reviewing new evidence that had been associated 
with the claims file (referenced below), the doctor 
ultimately opined that any mental disorder the appellant 
might suffer did, more likely than not, predate his short 
stay in the military. April 2009 addendum VA medical opinion.  

Other evidence contained in the claims file includes two 
statements from the appellant's private medical examiners.  
In a July 2005 written statement, N.S., M.D., stated the 
appellant had a history of head injury and PTSD.  Dr. S. 
provided no further elaboration on these diagnoses. See July 
2005 statement from N.S., M.D.  A June 2006 written statement 
was also provided by A.C., Ph.D.  See June 2006 statement 
from A.C., Ph.D.  In this statement, Dr. C. reported that the 
appellant was being treated by his medical team for major 
depression and "stress."  Dr. C. did not indicate any 
further information, including date of onset or etiology, for 
this diagnosis. Id.   

Additionally, the claims file contains a second VA 
psychiatric examination report dated in November 2009. See 
November 2009 VA examination report.  During this 
examination, the appellant reported that he fell into a 
swimming pool and hit his head while in service; and that he 
was sent home after 3-4 days. Id., p. 1.  However, he also 
reported that his military occupational specialty in service 
was that he "shot down planes in Africa" and that "[h]e 
went to Saudi Arabia during his deployment for 4-5 weeks." 
Id.  After reviewing the appellant's claims file in detail, 
the psychiatrist who evaluated the appellant noted that the 
appellant had a history of behavioral problems when in school 
and had been expelled from high school for fighting and 
skipping school.  The doctor also noted that the appellant 
repeated the sixth and seventh grades. Id., p. 2.  In 
addition, the doctor reported that the appellant had a 
significant legal history prior to joining the service and on 
one occasion spent three days in jail as he was suspected of 
being involved in a stabbing incident. Id.  He indicated that 
the appellant's claims file reported a lifelong history of 
bed wetting prior to service, as a habitual response to minor 
emotional stress; and that the appellant was discharged from 
service as he was considered unsuitable for the service due 
to his "established pattern of reacting to emotional stress 
by wetting the bed." Id.  The doctor also noted that the 
appellant made a suicide attempt by cutting his wrist in 
April 1967 and afterwards was discharged as he was considered 
"temporarily unsuitable" for training. Id.  

After attempting to obtain a medical history from the 
appellant and conducting a psychiatric evaluation, the 
November 2009 VA psychiatrist reported that the appellant 
kept saying "can't remember" to most questions asked; and 
that it was difficult to engage the appellant in any 
meaningful conversation and get useful information about his 
current and past functioning. Id., pgs. 3-4.  Ultimately, the 
examiner diagnosed the appellant with an unspecified mental 
disorder. Id., p. 4.  In doing so, he indicated that after 
reviewing the appellant's medical records in detail and the 
entire claims file, he found clear indications that the 
appellant had a history of behavior problems that included 
bed wetting as a response to stress prior to joining the 
service. Id., p. 5.  Based upon the information available to 
him, which included the appellant's November 2006 VA 
examination report and 2006 neurological testing, he found no 
evidence to suggest that the appellant's pre-existing mental 
disorder has increased in severity beyond its natural 
progression during military service. Id.  

Lastly, a private psychiatric report was associated with the 
claims file in January 2010.  In this report, S.F., M.D. 
indicated that he interviewed the appellant on two occasions 
in December 2009 and January 2010 as part of a psychiatric 
assessment with primary complaints related to depression, 
anxiety, irritability and cognitive impairment. See January 
2010 report from S.F., M.D.  During this assessment, the 
appellant reported a history of a head injury for which he 
"has been treated in both private practice settings and in 
the VA."  In regards to his head injury, the appellant 
stated that he injured his head while swimming; and on 
another occasion, he fell down some steps. Id., p. 1.  While 
presenting Dr. F. with "records from the VA and his 
psychologist," the appellant did not provide Dr. F. with his 
military history. Id.  After performing a physical 
examination and a mental status examination during which the 
appellant did not know the day or year, could not name the 
president and struggled to perform a serial 7s task, Dr. F. 
diagnosed the appellant with dementia secondary to head 
trauma. Id., p. 2.  In doing so, he indicated that he did not 
identify in the appellant a psychiatric diagnosis of thought 
or mood disorder. Id. He also reported that the appellant did 
not present with "posttraumatic stress-like symptoms." Id., 
p. 1.      

After considering the above-records in conjunction with the 
entire claims file, the Board finds that it is clear and 
unmistakable that the appellant had a pre-existing mental 
condition prior to entering service.  Although the appellant 
disputes the Board's interpretation of the evidence and 
argues that he did not enter service 
with a mental condition, the Board finds his statements not 
to be credible or unconvincing.  In essence, the more 
persuasive evidence in this case cumulatively reveals that 
the appellant experienced both legal and psychological 
problems prior to service that were atypical adolescent 
behavior, to include the appellant's history of bedwetting 
and being the suspect of a stabbing incident.  The more 
persuasive evidence of record also contradicts the 
appellant's denials of experiencing nervous trouble and other 
psychiatric symptomatology prior to service. See VA 
examination reports dated in November 2006 and October 2009.  
The more persuasive and credible evidence also indicates that 
the appellant has been found by examiners to malinger or been 
unable/unwilling to respond to psychiatric question poised to 
him. See, e.g., Jandreau v. Nicholson, supra; Buchanan v. 
Nicholson, supra; Layno v. Brown, supra.  Based upon the 
foregoing, the Board finds that the first prong of the 
presumption of soundness has been rebutted.  As such, the 
next question that the Board must address is whether clear 
and unmistakable evidence demonstrates that the appellant's 
pre-service psychiatric disorder was not aggravated by such 
service. 38 U.S.C.A. 1111 (emphasis added).  

In addressing the second prong of the presumption of 
soundness (i.e., aggravation), the Board turns to the 
appellant's service records.  In this matter, the appellant's 
service treatment records support his contention that his 
pre-existing psychiatric disorder worsened during his 
approximately 62 days of active service.  As set forth above, 
these records reveal that after entering service, the 
appellant began experiencing bedwetting.  On psychiatric 
examination in April 1967, his affect in service was 
described as sad and depressed; and the appellant attempted 
to commit suicide that same month. See April 1967 service 
treatment record.  The appellant was ultimately found to be 
immature and temperamentally unsuited for military service; 
and his psychiatric condition was noted to be abnormal at the 
time of separation from service. April 1967 report of medical 
examination.  At that time, it was also reported that the 
appellant's "established pattern of reacting to emotional 
stress by wetting the bed would prevent him from being a 
suitable member" of the military service. Id.  

However, after reviewing the VA examination reports of record 
in conjunction with the private medical records and other 
evidence contained in the claims file, the Board finds by 
clear and unmistakable evidence that the appellant's pre-
service nervous disorder was not aggravated during his two 
(2) months of active duty.  In doing so, the Board finds the 
November 2006 VA medical opinion to be both persuasive and 
credible in regards to the examiner's determination that the 
appellant's pre-existing mental disorder did not increase in 
severity beyond its natural progression during military 
service. November 2009 VA examination report.  In formulating 
this opinion, the examiner considered all of the appellant's 
available medical history, to include his service records, 
post-service medical records, VA examinations and 
neuropsychological testing.  His medical opinion in regards 
to the issue of aggravation is clearly supported by detailed 
findings in his five (5) page, single spaced report. Id.    

Contrary to the October 2009 VA examination report, the other 
medical reports and statements contained in the claims file 
either do not address the issue of aggravation or provide no 
rationale or support for the authors' statements.  
Specifically, the Board observes that while depression and 
PTSD have been diagnosed by private medical examiners since 
the appellant's claim was filed in 2004, the appellant's PTSD 
diagnosis has been rebutted by more detailed VA examinations; 
in addition to the appellant's credibility being placed into 
question. See July 2005 statement from N.S., M.D.; June 2006 
statement from A.C., Ph.D.; VA examination reports and 
opinions of record; see also January 2010 private medical 
record.  Additionally, no private examiner has stated a 
psychiatric disability began during military service or is 
related to a disease or injury incurred therein. Id.  Lastly, 
the Board finds the January 2010 psychiatric report not to be 
persuasive in light of the fact that the psychiatrist who 
examined the appellant clearly did not have access to all of 
the information necessary to formulate an informed opinion 
and the appellant's service medical records do not contain 
any indication of head injury during service.   

In making the above-referenced findings, the Board again 
acknowledges that the appellant has himself alleged that he 
suffered a head injury in service and that he has a current 
psychiatric disability which began during military service.  
However, as mentioned above, the Board finds the appellant's 
statements not to be credible in light of (1) the significant 
inconsistencies between the appellant's statements and his 
medical records and (2) his presentation on VA examinations 
as summarized above. See November 2006 and November 2009 VA 
examination reports.  Accordingly, because there is clear and 
unmistakable evidence that a pre-existing psychiatric 
disorder was not aggravated during service, the Board 
concludes that the presumption of soundness has been rebutted 
in this case. VAOPGCPREC 3-03.  There is no doubt to be 
resolved.

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimic the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that a psychiatric disorder was not aggravated during service 
for the purpose of rebutting the presumption of soundness (38 
U.S.C.A. §§ 1111, 1137), it necessarily follows that a 
psychiatric disorder was not, in fact, aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131.

In conclusion, the preponderance of the evidence is against 
the award of service connection for a psychiatric disability, 
to include PTSD and/or depression, as such a disability was 
not incurred during active military service or aggravated 
during military service.  

E.  Service Connection for a sleep disorder 

Lastly, the Board turns to the appellant's claim of 
entitlement to service connection for a sleep disorder.  In 
terms of the question of whether there is clear and 
unmistakable evidence that the appellant entered service with 
a pre-existing sleep disorder, a review of the appellant's 
service treatment records reveals that they are negative for 
any sleep problems or a diagnosis of a sleep disorder.  At 
the time he was examined and accepted for military service, 
the appellant denied any history of frequent trouble 
sleeping.  During service, he did not report any inability to 
fall asleep, and a sleep disorder was not diagnosed at that 
time or upon his separation from service. See service 
treatment records; April 1967 report of medical examination. 

Post-service, the appellant did not seek VA or private 
medical treatment for a sleep disorder for many years.  
Concurrent November 2006 VA psychiatric and neurological 
examinations were afforded to the appellant.  At that time, 
the appellant gave a history of sleep problems since 1968.  
He also reported a history of head injury during active 
military service.  He stated he went to bed at approximately 
10 p.m., but was usually unable to fall asleep until between 
3-4 a.m; and that he used sleep medication occasionally, but 
could not remember the name of this drug.  He denied any 
sleep studies.  Physical examination of the appellant of the 
appellant revealed no abnormality of the head or neurological 
system.  Ultimately, insomnia was diagnosed.

In a March 2007 written statement, E.M., M.D., indicated the 
appellant had a "longstanding: history of "sleeplessness" 
which prevented him from working.  No further information, 
including date of onset, was provided except he noted that 
the appellant thought he was disabled due to military 
service.  Again, he did not indicate that this was his 
medical opinion, and he expressed no opinion regarding the 
onset of the claimed sleep disorder. See March 2007 statement 
from E.M., M.D.  

Based upon the evidence set forth above, the Board finds that 
it is not clear and unmistakable that the appellant entered 
service with a pre-existing sleep disorder; and therefore the 
presumption of soundness has not been rebutted.  Thus, the 
Board turns to the question as to whether the appellant is 
entitled to service connection for a sleep disorder on a 
direct basis.  In doing so, after considering the totality of 
the record, the Board finds the preponderance of the evidence 
to be against the award of service connection for a sleep 
disorder.  In making this determination, the Board finds the 
appellant's service treatment records to be persuasive in 
that they are silent for any diagnosis of or treatment for a 
sleep disorder, and the fact that the appellant did not seek 
treatment for a sleep disorder for many years after military 
service weights against his claim.  Additionally, the service 
treatment records also do not contain any indication of head 
injury during service, as claimed by a appellant.  While 
insomnia was diagnosed on VA examination in November 2006, 
the examiner did not state this disability began during 
military service or was related to a disease or injury 
incurred therein.  In the absence of any such evidence, 
service connection for a sleep disorder must be denied.

In making the above-referenced finding, the Board 
acknowledges that the appellant has himself alleged that his 
current sleep disorder began during military service, 
possibly following an injury to his head.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Additionally, as mentioned above, the Board has found that 
the record indicates that the appellant is not the most 
reliable historian.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a sleep disorder as such 
a disability was not incurred during active military service.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a sleep disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


